Exhibit 10.1

 

MAGELLAN HEALTH, INC.

2016 MANAGEMENT INCENTIVE PLAN

STOCK OPTION AGREEMENT

Reference No. 2016 March 5, 2019 [Employee Name]

 

SECTION 1. GRANT OF OPTION.

(a) OPTION.  On the terms and conditions set forth in this Stock Option
Agreement (the “Agreement”) and each Notice of Stock Option Grant referencing
this Agreement, Magellan Health, Inc. (the “COMPANY” as further defined below)
grants to the Optionee referred to on the signature page hereof, as of the Date
of Grant (as defined below), an option to purchase at the Exercise Price (as
defined below) the number of shares of Ordinary Common Stock, $0.01 par value
per share, of the Company set forth in such Notice of Stock Option Grant,
subject to adjustment thereto on account of any change in respect of the shares
of Ordinary Common Stock that may be made as provided by Section 7 below (the
“OPTION SHARES”).  Each such Notice of Stock Option Grant, together with this
referenced Agreement, shall be a separate option governed by the terms of this
Agreement and any such separate option may be referred to herein as “THE OPTION”
and, as pertinent, any of multiple Notices of Stock Option Grant referencing
this Agreement may be referred to herein as “THE OPTION AWARD NOTICE.”  The
option is intended to be an Incentive Stock Option (as defined below) or a
Nonqualified Stock Option (as defined below), as provided in the Option Award
Notice.

(b) 2016 MANAGEMENT INCENTIVE PLAN AND DEFINED TERMS.  The option is granted
under and subject to the terms of the Company’s 2016 Management Incentive Plan,
or a predecessor plan, as amended and supplemented from time to time (the
“Plan”), which is incorporated herein by this reference.  Certain capitalized
terms used herein are defined in Section 9 below but terms used herein, if not
defined herein, shall have the same meaning for purposes hereof as provided by
the Plan.

(c) SCOPE OF THIS AGREEMENT.  This Agreement shall apply both to the option and
to the Option Shares acquired upon the exercise of the option.  This Agreement
references the terms of the Non-Competition, Non-Solicitation, and
Confidentiality Agreement previously executed by Optionee and the Company or a
Related Employer (as defined in Plan Section 12(a)(i)) and/or any similar
agreement that legally binds Optionee not to compete with or not to solicit
employees or customers of the Company or any Related Employer and related
covenants (any or all of the foregoing being the “Non-Compete Agreement”).

SECTION 2. RIGHT TO EXERCISE.

(a) EXERCISABILITY.  Subject to the conditions set forth in this Agreement and
the Plan, all or part of the option may be exercised to purchase Option Shares
prior to expiration of the option at the time or times, and subject to
satisfaction of the conditions, set forth in the vesting and exercise provisions
of the Option Award Notice.

(b) $100,000 LIMITATION.  If the option is designated as an Incentive Stock
Option in the Option Award Notice, then the Optionee’s right to exercise the
option shall be deferred to the extent (and only to the extent) that the option
would not be treated as an Incentive Stock Option solely by reason of the
$100,000 annual limitation under Section 422(d) of the Code, except that the
Optionee need not defer his or her right to exercise the option if (i) the
Company is subject to an Extraordinary Business Combination Event before the
Optionee’s Service terminates, (ii) the Company, or any surviving corporation of
any business combination involving the Company or its parent (a “SURVIVING
COMPANY”) does not continue the option, and (iii) any Surviving Company does not
assume the option or does not substitute an option with substantially the same
terms for the option.  The failure to defer exercise of the option in order to
comply with this $100,000 limitation as permitted by the foregoing provisions
may, however, result in the option no longer being considered an Incentive Stock
Option.  Additional limitations with regard to Incentive Stock Options are set
forth in the Plan.

(c)INJURIOUS CONDUCT. 

(i)In the event that Optionee has engaged in Injurious Conduct (as defined in
Section 2(c)(ii)(A) below) during Optionee’s Service or during the Restricted
Period (as defined in Section 2(c)(ii)(B) below) following termination of
Optionee’s Service, then the following forfeitures and related terms will apply
to the Option and the Option Shares, as authorized by Section 12 and other
applicable provisions of the Plan:





--------------------------------------------------------------------------------

 



(A) The Option may not be exercised after such determination (even if fully
vested) nor shall any other benefit thereafter accrue to the Optionee under this
Agreement (including by reason of the lapse of any restriction on transfer or
other restriction applicable to the Option Shares), .

(B) The Option shall be forfeited and shall terminate and any Option Shares
subject to any restrictions hereunder shall be forfeited.

(C)As authorized by the Plan (including Sections 12(a) and (b)), any benefits
realized by Optionee as a result of the exercise of the Option during the
three-year period prior to the time such Injurious Conduct occurred (or, if
longer than three years, the period equal to the Restricted Period), shall be
forfeited by Optionee and Optionee shall pay over to the Company any shares
received by Optionee upon such exercise, if still owned by Optionee, or the cash
value of Shares received by Optionee (as of the date of the cash payment by
Optionee hereunder), together with any cash amount received by Optionee as
dividends on such Option Shares (without discount or interest; for clarity,
taxes previously withheld will be deemed to have been received by Optionee, and
if the Option exercise price was paid in cash, only the Option Shares received
with an aggregate value at the exercise date in excess of the aggregate exercise
price paid will be deemed to be amounts paid to the Optionee).  

(ii)The forfeitures and related terms of this Section 2(c)(i) are subject to the
following:

(A)For purposes of this Agreement, “Injurious Conduct” means an event as
specified in Plan Section 12(a)(i) or a violation by Optionee of any material
provision of Optionee’s Non-Compete Agreement with the Company or any Related
Company or, if Optionee has no Non-Compete Agreement, an event as specified in
Plan Section 12(a)(ii).

(B)For purposes of this Agreement, the “Restricted Period” means the length of
the period during which Optionee remains bound by non-competition and/or
non-solicitation covenants following termination of Optionee’s Service under
Optionee’s Non-Compete Agreement, except that, if Optionee is not bound by a
Non-Compete Agreement, the Restricted Period will be one year. 

(C)The terms of this Section 2 are intended to modify and supersede certain
terms of Plan Section 12, including modifying the definition of “Injurious
Conduct” and modifying the post-termination periods in which forfeitures may
occur and during which (under Plan Section 12(c)) the Committee shall determine
whether Injurious Conduct has occurred and any resulting forfeitures, and
therefore the terms of this Section 2 control to the extent the terms differ
from Plan Section 12.  The forfeitures or related terms of this Section 2 may be
waived or limited by the terms of any agreement executed by the Company with the
approval of the Committee.

 (D)Any forfeitures hereunder, based on the Committee’s determination that
Optionee has engaged in Injurious Conduct during Optionee’s Service or during
the Restricted Period, and the terms of this Section 2 shall not relieve
Optionee of any other liability he or she may have to the Company or a Related
Employer as a result of engaging in the Injurious Conduct, including any right
of the Company or a Related Employer to injunctive or other equitable relief.

(d)TRANSFER RESTRICTIONS ON OPTION SHARES.  Subject to Section 2(c) above and
Section 3(c) below, unless otherwise provided by the Option Award Notice, upon
the acquisition of Option Shares pursuant to the exercise of an option after
expiration of the vesting period and satisfaction of any vesting and exercise
conditions provided by the Option Award Notice, Optionee shall be free to
dispose of Option Shares so acquired in any manner and at any time.

SECTION 3. TRANSFER OF OPTION.

(a) TRANSFERS GENERALLY PROHIBITED.  Except as otherwise provided by the Option
Award Notice or otherwise permitted by the Plan or in the case of a transfer
permitted by  Section 3(b) below, the option shall be exercisable only during
the Optionee’s lifetime and only by the Optionee.  Except as otherwise provided
in Section 3(b) below, the option and the rights and privileges conferred by the
option shall not be sold or otherwise Transferred.

(b) CERTAIN TRANSFERS PERMITTED.  Notwithstanding the foregoing provisions of
this Section 3, this option may be Transferred (i) in the event of the
Optionee’s death, by will or the laws of descent and distribution or by a
written beneficiary designation accepted by the Company, (ii) by operation of
law in connection with a merger, consolidation, recapitalization,
reclassification or exchange of Shares, reorganization or similar transaction
involving the Company and affecting the

2

--------------------------------------------------------------------------------

 



Shares generally or (iii) with the approval of the Committee, to a member of
Optionee’s family, or a trust primarily for the benefit of Optionee and/or one
or more members of Optionee’s family, or to a corporation, partnership or other
entity primarily for the benefit of Optionee and/or one or more such family
members and/or trusts or (iv) with the approval of the Committee, in another
estate or personal financial planning transaction; provided, however, that in
any such case the option so Transferred shall remain subject in the hands of the
Transferee to the restrictions on Transfer provided hereby and all other terms
hereof, including the terms of  Section 2(c) above.

(c)FIDUCIARY, SECURITIES LAW AND OFFICER RESTRICTIONS.  As an employee, officer
and/or director of the Company, Optionee may be subject to restrictions on his
or her ability to sell or otherwise Transfer Option Shares by reason of being a
fiduciary for the Company or by reason of federal or state securities laws
and/or the policies regarding transactions in securities of the Company from
time to time adopted by the Company and applicable to Optionee in connection
therewith.  Nothing contained herein shall relieve Optionee of any restriction
on sale or other Transfer of Option Shares provided thereby and any other
restrictions of sale or other Transfer of Option Shares provided herein
(including in an Option Award Agreement or in the Plan) shall be in addition to
and not in lieu of any other restrictions provided thereby. Pursuant to the
Company’s Equity Ownership Policy currently in effect and as may be amended from
time to time (the “Equity Ownership Policy”) certain officers of the Company are
currently, or may in the future be, subject to restrictions on sales or
transfers of Option Shares and other equity rights issued by the Company.  If
Optionee is at any time subject to such Equity Ownership Policy, sale or
transfer of Optionees’ Option Shares shall be restricted as provided in such
Equity Ownership Policy.

 

SECTION 4. EXERCISE PROCEDURES.

(a) NOTICE OF EXERCISE.  The Optionee (or the Optionee’s personal representative
or permitted Transferee) may exercise the option by giving written notice to the
Company specifying the election to exercise the option, the number of Option
Shares for which it is being exercised and the form of payment.  Exhibit A is an
example of a “Notice of Exercise.”  The Notice of Exercise shall be signed by
the person exercising the option.  In the event that the option is being
exercised by the Optionee’s personal representative or permitted Transferee, the
notice shall be accompanied by proof (satisfactory to the Company) of the
representative’s right to exercise the option.  The Optionee or the Optionee’s
representative or permitted Transferee shall deliver to the Company, at the time
of giving the notice, payment in a form permissible under Section 5 below for
the full amount of the Purchase Price.

(b) ISSUANCE OF COMMON STOCK.  Subject to  Section 2(c) above and  Section 4(d)
below, after receiving a proper notice of exercise and payment for the Option
Shares for which the option was exercised, the Company shall cause to be issued
a certificate or certificates for the Option Shares as to which this option has
been exercised, registered in the name of the person exercising the option (or,
at the direction of the Optionee, in the names of such person and his or her
spouse as community property or as joint tenants with right of survivorship or
as tenants in the entirety).

(c) WITHHOLDING REQUIREMENTS.  The Company may withhold any tax (or other
governmental obligation) as a result of the exercise of the option, as a
condition to the exercise of the option, and the Optionee shall make
arrangements satisfactory to the Company to enable it to satisfy all such
withholding requirements.  The Optionee shall also make arrangements
satisfactory to the Company to enable it to satisfy any withholding requirements
that may arise in connection with the vesting or disposition of Option Shares
purchased by exercising of the option.

(d)SECURITIES LAW RESTRICTIONS ON EXERCISE.  Unless a registration statement
under the Securities Act permitting the sale and delivery of Option Shares upon
exercise of the option is in effect at the date of exercise, the Company shall
not be required to issue Option Shares upon such exercise, except as otherwise
provided in this  Section.  The Company shall use its commercially reasonable
efforts to register under the Securities Act sufficient Option Shares to permit
the sale and delivery to Optionee of all Option Shares that may be acquired by
Optionee upon the exercise of the option; provided,  however, that the Company
shall only be so required to register the Option Shares on Form S-8 under the
Securities Act (or any successor form).  Notwithstanding the foregoing, the
Company shall, if Optionee has given the Company at least 90 days’ notice
requesting the Company to register the Option Shares that may then be acquired
by Optionee upon exercise of the option in accordance with the foregoing
provisions of this Section and the Company has failed to do so, issue Option
Shares to Optionee upon exercise of the option without registration thereof
under the Securities Act if (i) Optionee represents, effective on the date of
such issuance, in writing in a form acceptable to the Company (A) that such
Option Shares are being acquired for investment and not with a present view to
distribution, (B) Optionee understands that the Option Shares have not been
registered under the Securities Act and cannot be sold or otherwise Transferred
unless a registration statement under the Securities Act is in effect with
respect thereto or the Company has received an opinion of counsel, satisfactory
to it, to the effect that such registration is not required, (C) that Optionee
has, alone or together with any qualified advisor, such knowledge and experience
in financial and business matters as is necessary to evaluate the risks of an
investment in the Option Shares, is purchasing the Option Shares based on an
independent evaluation of the long-term prospects of an investment in the Option
Shares and has been furnished with such financial and other information
regarding the

3

--------------------------------------------------------------------------------

 



Company as the Optionee has requested for purposes of making such evaluation ,
and (D) Optionee is able to bear the economic risk of an investment in the
Option Shares subject to such restrictions on Transfer and (ii) if the Company
determines that under the circumstances issuing the Option Shares pursuant to
such exercise of the option is lawful; provided,  however, that the Company may
require, as a condition of such issuance of Option Shares, that Optionee execute
and deliver to it such other certificates, agreements and other instruments as
in the judgment of the Company, upon advice of counsel, are necessary or
appropriate to assure that the Option Shares are issued to Optionee in
accordance with the Securities Act and any other applicable securities law and
may require that any certificates representing Option Shares so issued bear any
restrictive legend appropriate for such purpose.  In addition, even if a
registration statement under the Securities Act permitting the sale and delivery
of Option Shares upon exercise of the option is in effect at the date of
exercise, the Company may suspend the issuance of Option Shares pursuant to the
exercise of all options issued under the Plan for such period of time as in the
judgment of the Company, upon advice of counsel, is necessary in order for the
Company to come into compliance with all the reporting requirements applicable
to the Company pursuant to Section 13(a) of the Exchange Act or to otherwise
avoid in connection with the issuance of the Option Shares under such
registration statement a violation of Sections 10, 11 or 12 of the Securities
Act.  If the Company suspends the issuance of Option Shares pursuant to the
exercise of options issued under the Plan, the Company shall give prompt written
notice thereof to the Optionee (but the failure of the Company to give such
notice shall not prevent the Company from suspending the issuance of Option
Shares as permitted hereby) and, at such time as such period of suspension ends,
shall give prompt written notice thereof to Optionee.

SECTION 5. PAYMENT FOR OPTION SHARES.

(a) CASH OR CHECK.  All or part of the Purchase Price may be paid in cash or by
good check.

(b) ALTERNATIVE METHODS OF PAYMENT.  Subject to any provision pertaining thereto
in the Option Award Agreement, at the sole discretion of the Committee, all or
any part of the Purchase Price and any applicable withholding requirements may
be paid by one or more of the following alternative methods:

(i) Surrender of Stock.  Payment may be made by surrendering ownership of Shares
that are already owned by the Optionee free and clear of any restriction or
limitation, unless the Company specifically agrees to accept such Shares subject
to a restriction or limitation.  In such cases, such Shares shall be surrendered
to the Company in good form for transfer and shall be valued at their Fair
Market Value on the date of exercise of the option.  Without the specific
approval of the Committee, the Optionee shall not be permitted to surrender
ownership of Shares in payment of the Purchase Price (or withholding) if such
action would cause the Company to recognize compensation expense (or additional
compensation expense) with respect to the option for financial reporting
purposes that otherwise would not have occurred.

(ii) Net Exercise.  Payment may be made in the case of Nonqualified Stock
Options by reducing the number of Option Shares otherwise deliverable upon the
exercise of the option by the number of Shares having a Fair Market Value equal
to the amount of the Purchase Price and the withholding required to be made by
the Company in connection with such exercise of the option.

(iii) Exercise/Sale.  Payment may be made by the delivery (on a form prescribed
by the Company) of an irrevocable direction (A) to a securities broker approved
by the Company to sell Option Shares (or other Shares owned by Optionee) and to
deliver all or part of the sales proceeds to the Company or (B) to pledge Option
Shares (and/or other Shares owned by Optionee) to a securities broker or lender
approved by the Company as security for a loan, and to deliver all or part of
the loan proceeds to the Company.

Should the Committee exercise its discretion to permit the Optionee to exercise
the option in whole or in n accordance with Section 5(b) above, it shall have no
obligation to permit such alternative exercise with respect to the remainder of
the option or with respect to any other option to purchase Shares held by the
Optionee.

SECTION 6. TERM AND EXPIRATION.

(a) BASIC TERM.  Subject to earlier termination in accordance with Section 6(b)
below, the exercise period of this option shall expire ten (10) years after the
date it is granted.

(b) TERMINATION OF SERVICE.  If the Optionee’s Service terminates, then the
exercise period for this option shall expire (except as otherwise set forth in
the Option Award Notice) on the earliest of the following occasions (or such
later date as the Committee in a specific instance may determine), but in no
event after the expiration of the ten year period referred to in Section 6(a)
above:



4

--------------------------------------------------------------------------------

 



(i) the date six (6) months after the termination of the Optionee’s Service for
any reason other than death, normal retirement or Disability;

(ii) the date thirty-six (36) months after the termination of the Optionee’s
Service by reason of retirement at or after the normal date for retirement as
determined pursuant to the Company’s Retirement Policy Applicable to Employee
Long-Term Incentive Awards as Amended and Restated; or

(iii) the date twelve (12) months after the Optionee’s death or Disability.

The Optionee (or in the case of the Optionee’s death or disability, the
Optionee’s personal representative) may exercise all or part of the option at
any time before its expiration under the preceding provisions of this Section 6,
but only to the extent that the option had become exercisable for Option Shares
on or before the date the Optionee’s Service terminates.  When the Optionee’s
Service terminates, this option shall expire immediately with respect to the
number of Option Shares for which this option has not yet become exercisable,
except by reason of retirement as determined pursuant to the Company’s
Retirement Policy Applicable to Employee Long-Term Incentive Awards as Amended
and Restated.

(c) NOTICE CONCERNING INCENTIVE STOCK OPTION TREATMENT.  If this option is
designated as an Incentive Stock Option in the Option Award Notice, it ceases to
qualify for favorable tax treatment as an Incentive Stock Option to the extent
it is exercised (i) more than three (3) months after the date the Optionee
ceases to be an Employee for any reason other than death or permanent and total
disability (as defined in Section 22(e)(3) of the Code), (ii) more than twelve
(12) months after the date the Optionee ceases to be an Employee by reason of
such permanent and total disability or (iii) after the Optionee has been on a
leave of absence for more than ninety (90) days, unless the Optionee’s
reemployment rights are guaranteed by statute or by contract.

SECTION 7. ADJUSTMENT OF SHARES.

(a) ADJUSTMENT GENERALLY.  If while the option remains in effect there shall be
any change in the outstanding Shares of the class which may be purchased upon
exercise of the option, through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, reverse stock split, combination
of shares, exchange of shares for other securities or other like change in the
outstanding Shares, or any spin-off, split-off, dividend in kind or other
extraordinary dividend or other distribution in respect of such outstanding
Shares or other extraordinary change in the capital structure of the Company, an
adjustment shall be made to the terms of the option so that the option shall
thereafter be exercisable, otherwise on the same terms and conditions as
provided by the Option Award Notice, this Agreement and the Plan, for such
securities, cash and/or other property as would have been received in respect of
the Shares that would have been issued upon exercise of the option had the
option been exercised in full immediately prior to such change or distribution
(whether or not the option was then exercisable in full) or, if and to the
extent the Committee determines that so adjusting the consideration to be
received upon exercise of the option, in whole or in part, is not practicable,
the Committee shall equitably modify the consideration to be received in respect
of the exercise of the option or the Exercise Price or other pertinent terms and
conditions of the option as provided by  Section 7(b) below.  Such an adjustment
shall be made successively each time any such change in the outstanding Shares
of the class which may be purchased upon exercise of the option or extraordinary
distribution in respect of such outstanding Shares or extraordinary change in
the capital structure of the Company shall occur.

(b) MODIFICATION OF OPTION.  In the event any change in the outstanding Shares
of the class which may be purchased upon exercise of the option or extraordinary
distribution in respect of such outstanding Shares or extraordinary change in
the capital structure of the Company described in Section 7(a) above occurs, or
in the event of any change in applicable laws or any change in circumstances
which results in or would result in any substantial dilution or enlargement of
the rights granted to, or available for, Optionee as a participant in the Plan
or which otherwise warrants equitable adjustment to the terms and conditions of
the option because such event or circumstances interferes with the intended
operation of the Plan (including the intended tax consequences of Awards)
occurs, then the Committee may, and shall where required by Section 7(a) above,
adjust the number and kind of Shares and/or other securities and/or cash or
other property that may be issued or delivered upon the exercise of the option
and/or adjust the Exercise Price and/or other terms and conditions of the option
as the Committee in its discretion determines to be equitable in order to
prevent dilution or enlargement of the Optionee’s rights in respect of the
option as such existed before such event.  Appropriate adjustments may likewise
be made by the Committee in other terms and conditions of the option to reflect
equitably such changes in circumstances, including modifications of performance
targets and changes in the length of performance periods relating to the vesting
of the option or any restrictions on Option Shares.  Notwithstanding the
foregoing, (i) each such adjustment with respect to an Incentive Stock Option
shall comply with the rules of Section 424(a) of the Code, (ii) in no event
shall any adjustment be made which would render any Incentive Stock Option
granted hereunder other than an “incentive stock option” for purposes of Section
422 of the Code without the consent of the Optionee and (iii) no adjustment
shall be made which is prohibited by Section 13 of the Plan.



5

--------------------------------------------------------------------------------

 



(c) MODIFICATIONS TO COMPLY WITH SECTION 409A.  To the extent applicable, this
Agreement shall be interpreted in accordance with Section 409A of Code and
Department of Treasury regulations and other interpretive guidance issued there
under, including without limitation any such regulations or guidance that may be
issued after the Date of Grant.  Without limiting the authority of the Committee
under  Section 7(b) above to make modifications to the option by reason of
changes in law or circumstances that would result in any substantial dilution or
enlargement of the rights granted to, or available for, Optionee as a
participant in the Plan or which otherwise warrants equitable adjustment to the
terms and conditions of the option because such event interferes with the
operation of the Plan, and notwithstanding any provision of the Agreement to the
contrary, in the event that the Committee or an authorized officer of the
Company determines that any amounts will be immediately taxable to the
Participant under Section 409A of the Code and related Department of Treasury
guidance (or subject the Optionee to a penalty tax) in connection with the grant
or vesting of the option or any other provision of the Option Award Notice or
this Agreement or the Plan, the Company may (a) adopt such amendments to the
option, including amendments to this Agreement (having prospective or
retroactive effect), that the Committee or authorized officer determines to be
necessary or appropriate to preserve the intended tax treatment of the option
and/or (b) take such other actions as the Committee or authorized officer
determines to be necessary or appropriate to comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance, including
such Department of Treasury guidance and other interpretive materials as may be
issued after the Date of Grant, to the extent permitted under Section 409A and
regulations and guidance thereunder. Adjustments to the Option under this
Section 7 shall be authorized and made only to the extent such adjustment does
not cause the Option to fail to qualify for the exemption under Treasury
Regulation § 1.409A-1(b)(5) for stock rights not providing for the deferral of
compensation.

SECTION 8. MISCELLANEOUS PROVISIONS.

(a) RIGHTS AS A SHAREHOLDER.  Neither the Optionee nor the Optionee’s personal
representative or permitted Transferee shall have any rights as a shareholder
with respect to any Option Shares until the Optionee or his or her personal
representative or permitted Transferee becomes entitled to receive such Option
Shares by (i) filing a notice of exercise and (ii) paying the Purchase Price as
provided by this Agreement, and any such right shall also be subject to Sections
2(c) and 4(d) above.

(b) TENURE.  Nothing in the Option Award Notice, this Agreement or the Plan
shall confer upon the Optionee any right to continue in the Company’s Service
for any period of specific duration or interfere with or otherwise restrict in
any way the rights of the Company (or any Related Employer) or of the Optionee,
which rights are hereby expressly reserved by each, to terminate his or her
Service at any time and for any reason, with or without cause.

(c) NOTIFICATION.  Any notification required by the terms of this Agreement
shall be given in writing and shall be deemed effective upon personal delivery
to the Treasurer, General Counsel, Secretary or any Assistant Secretary of the
Company or five Business Days upon deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid
addressed to the Company.  A notice shall be addressed to the Company at its
principal executive office, marked to the attention of the Corporate Secretary,
and to the Optionee at the address that he or she most recently provided to the
Company.

(d) ENTIRE AGREEMENT.  This Agreement, any related Option Award Notice and the
Plan constitute the entire contract between the parties hereto with regard to
the subject matter hereof and supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof; it being understood, however, that, if this
Agreement is being entered into by the Company in the performance of obligations
under an employment agreement between the Company and Optionee, the Company and
Optionee shall also have those separate obligations, if any, relating to the
granting of options provided thereby.

(e) WAIVER.  No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature. 

(f) SUCCESSORS AND ASSIGNS.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Optionee, the Optionee’s personal representatives, heirs, legatees and
other permitted Transferees, whether or not any such person shall have become a
party to this Agreement and have agreed in writing to be joined herein and be
bound by the terms hereof.

(g)CHOICE OF LAW.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such State.

SECTION 9. DEFINITIONS.

(a) “AGREEMENT” shall mean this Stock Option Agreement.



6

--------------------------------------------------------------------------------

 



(b) “BOARD OF DIRECTORS” shall mean the Board of Directors of the Company, as
constituted from time to time.

(c) “CODE” shall mean the Internal Revenue Code of 1986, as amended and as the
same may be amended from time to time, and the regulations promulgated there
under.

(d) “COMMITTEE” shall mean the committee of the Board of Directors described in
Section 2 of the Plan and (without limitation of the Committee’s authority to
otherwise delegate any of its powers or responsibilities as permitted by law)
shall include any officer of the Company to whom such committee has specifically
delegated by resolution adopted by the Committee authority to approve payment
for Option Shares by an alternative method of payment referred to in Section
5(b) above.

(e) “COMPANY” shall mean Magellan Health, Inc, a Delaware corporation and any
successor thereto.

(f) “DATE OF GRANT” in respect of an option shall mean, unless otherwise
approved by the Board of Directors or the Committee, (i) the date on which the
Board of Directors or the Committee resolved to grant the option to Optionee or
(ii) either (A) the date on which the Board of Directors or the Committee
resolved to authorize the grant of the option to Optionee, as part of grants of
options to be made to Employees to be selected by an authorized officer of the
Company pursuant to authority delegated by the Board or Committee, if such date
was set as the date of grant by the Board of Directors or Committee in providing
such authorization or (B) the date on which an authorized officer of the Company
determined, as evidenced by a writing, to grant the option to Optionee pursuant
to authority delegated to such officer as permitted by applicable law by a
resolution adopted by the Board of Directors or the Committee, where such
authorizing resolution did not itself provide that the date of authorization
should be the date of grant (which date determined by such officer shall in no
event be earlier than the date of such authorizing resolution of the Board of
Directors or the Committee) and (iii) such later date, after the resolution of
the Board of Directors or Committee referred to in clauses (i) or (ii)(A) of
this sentence or the determination of the officer referred to in clause (ii)(B)
of this sentence), on which Optionee’s Service commenced.

(g) “DISABILITY” shall mean that the Optionee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment as determined by the Committee in its sole discretion. 

(h) “EMPLOYEE” shall mean any individual who is a common-law employee of the
Company, a Parent or a Subsidiary.

(i) “EXCHANGE ACT” shall mean the Securities Exchange Act of 1934, as amended
and as the same may be amended from time to time, and any successor statute, and
the rules and regulations promulgated there under.

(j) “EXERCISE PRICE” shall mean the amount for which one Option Share may be
purchased upon exercise of the option, as specified in the Option Award Notice.

(k) “EXTRAORDINARY BUSINESS COMBINATION EVENT” shall be deemed to have occurred
upon any of the following events:

(i) any person (as such term is used in Section 13(d) of the Exchange Act)
becomes the “beneficial owner” (as determined pursuant to Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the combined voting power in the election of
directors of the Company’s then outstanding securities, except that, in the case
of a person who beneficially owned 50% of such combined voting power on the date
of the Option Award Notice, such person become the beneficial owner (as so
defined) of securities of the Company representing sixty percent (60%) of more
of such combined voting power; or

(ii) during any period of two (2) consecutive years (not including any period
prior to the execution of this Agreement), individuals who at the beginning of
such period constitute the members of the Board of Directors and any new
director, whose election to the Board of Directors or nomination for election to
the Board of Directors by the Company’s stockholders was approved by a vote of
at least a majority of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority of the Board of Directors; or

(iii) the Company shall merge with or consolidate into any other corporation,
other than a merger or consolidation which would result in the holders of the
voting securities of the Company outstanding immediately prior thereto holding
immediately thereafter securities representing more than fifty percent (50%) of
the combined

7

--------------------------------------------------------------------------------

 



voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

(iv) the stockholders of the Company approve and effect a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

(l) “FAIR MARKET VALUE” of a Share as of any day shall mean the closing price of
the Shares on such day (or on the last preceding trading date if the Shares were
not traded on such day) if the Shares are readily tradable on a national
securities exchange or the NASDAQ Stock Market (or other established market
system involving current interdealer quotations), and, if the Shares are not
readily tradable, “Fair Market Value” shall mean the amount determined in good
faith by the Committee (or in accordance with procedures approved by the
Committee) as the fair market value of the Shares, which determination shall be
final and binding on all persons.

(m) “INCENTIVE STOCK OPTION” shall mean an employee incentive stock option
described in Section 422(b) of the Code.

(n) “NONQUALIFIED STOCK OPTION” shall mean a stock option not described in
Sections 422(b) or 423(b) of the Code.

(o) “OPTION AWARD NOTICE” shall have the meaning provided by Section 1 of this
Agreement.

(p) “OPTIONEE” shall mean the person signing this Agreement as such.

(q) “PARENT” shall mean a “parent corporation” as defined in Section 424(e) of
the Code.

(r) “PLAN” shall mean the Magellan Health, Inc. 2016 Management Incentive Plan,
or a predecessor plan.

(s) “PURCHASE PRICE” shall mean the Exercise Price multiplied by the number of
Option Shares with respect to which this option is being exercised.

(t) “SECURITIES ACT” shall mean the Securities Act of 1933, as amended and as
the same may be amended from time to time, and any successor statute, and the
rules and regulations promulgated there under.

(u) “SERVICE” shall mean service as an Employee.  For any purpose under this
Agreement, Service shall be deemed to continue while the Optionee is on a bona
fide leave of absence, if such leave was approved by the Company in writing or
if continued crediting of Service for such purpose is expressly permitted by the
terms of such leave or required by applicable law (as determined by the
Company).

(v) “SHARE” shall mean a share of Ordinary Common Stock of the Company, as the
same may generally be exchanged for or changed into any other share of capital
stock or other security of the Company or any other company in connection with a
transaction referred to in Section 7(a) above (and in the event of any such
exchange or change, any security resulting from any such successive exchange or
change).

(w) “TRANSFER” shall mean, with respect to the option or Option Share, any sale,
assignment, transfer, alienation, conveyance, gift, bequest by will or under
intestacy laws, pledge, lien encumbrance or other disposition, with or without
consideration, of all or part of such Share, or of any beneficial interest
therein, now or hereafter owned by the Optionee, including by execution,
attachment, levy or similar process.

(x) “SUBSIDIARY” shall mean a “subsidiary corporation” as defined in Section
424(f) of the Code.





8

--------------------------------------------------------------------------------

 



In consideration of the foregoing and intending to be legally bound hereby, the
Company and the Optionee named below have executed this Agreement as of the date
first above written.

 

 

 

 

MAGELLAN HEALTH, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

OPTIONEE:

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 





9

--------------------------------------------------------------------------------

 



EXHIBIT A

SAMPLE NOTICE OF EXERCISE

Magellan Health, Inc.
[ADDRESS]
Attn:  Corporate Secretary

Re: Exercise of Option, Option Award Notice Reference No. ____.

I hereby exercise my stock option identified above granted under the Magellan
Health, Inc. 2016 Management Incentive Plan, or a predecessor plan (the “Plan”),
and notify you of my desire to purchase the Option Shares of that have been
offered pursuant to the Plan and related Option Agreement as described below.

Except as otherwise agreed with the Company as provided by the Option Agreement,
I shall pay for the Option Shares by delivery of a check payable to Magellan
Health, Inc. (the “Company”) in the amount described below in full payment for
such Option Shares plus all amounts required to be withheld by the Company under
state, federal or local law as a result of such exercise or shall provide such
documentation as is satisfactory to the Company demonstrating that I am exempt
from any withholding requirement.

This notice of exercise is delivered this ___ day of ______________, 20__.

No. of Option Shares to be Acquired

Type of Option

Exercise Price

Total

 

Nonqualified Stock Option

 

 

 

Incentive Stock Option

 

 

Estimated Withholding

Nonqualified only

 

 

 

 

Amount Paid

 

 

Very truly yours,



Signature of Optionee

Optionee’s Name and Mailing Address:







Optionee’s Social Security Number:



 

10

--------------------------------------------------------------------------------